DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 13-14 and 16-18 are objected to because of the following informalities:  
Claims 13-14 and 16-18 appear to incorrectly depend from claim 1.  From the context of the claimed sequence and based on claims 13-14 and 16-18 being redundant with respect to dependent claims 2-3 and 5-6, it clearly appears that at least claims 13-14 and 16-18 (and possibly claims 15 and 19) are intended to depend from claim 12.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 12 and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 12, line 3, each of “the amplifier input” and “the amplifier output” renders claim 12 indefinite due to lack of antecedent basis.

In claim 19, line 1, “the feedback circuit” renders claim 19 indefinite due to lack of antecedent basis.  Based on apparent antecedent relation to “a feedback system” in claim 1, “the feedback circuit” is interpreted as “the feedback system.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dapore (US 4,864,639).

As to claim 7, Dapore teaches “[a] method for testing a bandwidth of an amplifier (FIG. 1 (method implemented by RM receiver system), col. 2 lines 34-43) comprising: 
providing the amplifier having an amplifier input and an amplifier output (FIG. 1 amplifier 12 depicted as having input and output terminals; col. 3 lines 60-62); 
biasing the amplifier (col. 2 lines 45-54 and col. 4 lines 13-27 describing amplifier as operating in oscillation mode (operation requires amplifier biasing)); 
generating an amplifier output signal (col. 4 lines 12-20); 
processing the amplifier output signal to generate a feedback signal (col. 4 lines 12-27), the feedback signal comprising an in-phase or partly in-phase version of the amplifier output signal (FIG. 1 + (i.e., positive) feedback circuit 21, col. 3 lines 13-26; col. 6 lines 38-40); 
providing the feedback signal to the amplifier input to cause the amplifier to oscillate to thereby generate an oscillating amplifier output (col. 4 lines 12-27); and 
detecting the frequency of the oscillating amplifier output (FIG. 1 FM detector 16 and microcomputer 31, col. 4 lines 7-9 and lines 42-51, col. 5 lines 51-55) to determine bandwidth of the amplifier (col. 2 lines 34-43, col. 5 line 67 through col. 6 line 3).”
Regarding the recited step “detecting the frequency of the oscillating amplifier output,” it should be noted that while Dapore discloses the characterization of the frequency detection being “to determine the bandwidth of the amplifier,” this function is not positively recited as a part of the recited method.  Instead, “to determine bandwidth of the amplifier” recites an intended purpose of “detecting the frequency of the oscillating amplifier output,” which is not given patentable weight.

As to claim 11, Dapore teaches “[t]he method of claim 7 wherein the method occurs after manufacture to test and characterize the amplifier (FIG. 1 depicting FM receiver system).” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 8, 12, 14-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dapore (US 4,864,639) in view of Kassner (US 2010/0313855 A1).

As to claim 1, Dapore teaches “[a] system for testing bandwidth of an amplifier (FIG. 1, col. 2 lines 34-43) comprising: 
an amplifier having an amplifier input and an amplifier output, the amplifier output providing an amplifier output signal from the amplifier (FIG. 1 amplifier 12 depicted as having input and output terminals; col. 3 lines 60-62); 
a feedback system connected to the amplifier input and the amplifier output (FIG. 1 feedback circuit 21 coupled between the output and input of amplifier 12; col. 4 lines 12-20), the feedback system configured to: 
receive the amplifier output signal (FIG. 1 feedback circuit 21 configure to receive input from output of amplifier 12); 
process an amplifier output signal to create a feedback signal that forces the amplifier to oscillate (col. 4 lines 12-20); 
provide the feedback signal to the amplifier input (col. 4 lines 12-20)” and 
“reduce the frequency of the amplifier output signal to create a reduced frequency signal (FIG. 1 mixer 13; col. 3 line 64 through col. 4 line 1) and provide the reduced frequency signal to test equipment (FIG. 1 output from mixer 13 output to microcomputer 31; col. 4 lines 28-53) which is configured to measure the frequency of the reduced frequency signal (col. 2 lines 34-37; FIG. 1 FM detector 16; col. 3 lines 63-64; col. 4 lines 44-51).” 
Dapore discloses processing the amplifier output for frequency related testing (col. 2 lines 34-37; col. 4 lines 43-53) including downconverting the output frequency from the amplifier for the signal(s) to be tested (col. 3, lines 6-9), but does not expressly disclose “a frequency divider system having an input connected to the amplifier output.”
Kassner discloses a method/device for determining rotational speed that includes a frequency divider system having an input connected to an amplifier output (FIG. 2 frequency divider 13 coupled to output of amplifier 12; [0044]-[0045]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Kassner’s disclosed signal processing using a frequency divider with the self-test signal processing apparatus disclosed by Dapore, such that a frequency divider is included in Dapore’s signal processing sequence at the output of amplifier 12 including such points as at the output of IF amplifier 15.  The motivation would have been to reduce the signal frequency to increase ease of signal detection as suggested by Kassner ([0045]).  Further motivation for this combination is disclosed by Schultheiss (US 2007/0202831 A1), which discloses a signal processing circuit for processing a high-frequency signal that includes a frequency divider following the IF processing stage to reduce the required sampling frequency (FIG. 1 frequency divider 140; [0028]-[0029]).
Regarding the recited “frequency divider system,” it should be noted that while Dapore discloses the characterization of the test equipment as being “configured to measure the frequency of the reduced frequency signal,” this feature is not positively recited as structural or functional limitation of the overall recited system.  Instead, “configured to measure the frequency of the reduced frequency signal” is a characterization of the “test equipment” that itself is not recited as part of the claimed system and therefore characterizes an intended use of the system, which is not given patentable weight.

As to claim 3, the combination of Dapore and Kassner teaches “[t]he system of claim 1 wherein the feedback system is configured to provide an in- phase or partly in-phase version of the amplifier output to the amplifier input as the feedback signal (Dapore: FIG. 1 + (i.e., positive) feedback circuit 21, col. 3 lines 13-26; col. 6 lines 38-40).”

As to claim 4, the combination of Dapore and Kassner teaches “[t]he system of claim 1 wherein the feedback signal provided to the amplifier input forces the amplifier to oscillate, such that the oscillation rate is determined by the bandwidth of the amplifier (Dapore: col. 2 lines 51-52 disclosing the oscillations generated by the amplifier; col. 4 lines 15-24 disclosing that oscillation is based on the amplifier itself).” 

As to claim 5, the combination of Dapore and Kassner teaches “[t]he system of claim 1 further comprising a frequency detector configured to receive and determine a frequency  of the reduced frequency signal (Dapore: FIG. 1 FM detector 16 and microcomputer 31, col. 4 lines 7-9 and lines 42-51, col. 5 lines 51-55), such that the frequency of the reduced frequency signal is related to the bandwidth of the amplifier (Dapore: col. 2 lines 51-52 disclosing the oscillations generated by the amplifier; col. 4 lines 15-24 disclosing that oscillation is based on the amplifier itself).” 

As to claim 6, the combination of Dapore and Kassner teaches “[t]he system of claim 1 further comprising a summing junction configured to combine the amplifier input and the feedback signal (Dapore: FIG. 1 input node to amplifier 12 forming junction between amplifier input node into which feedback circuit output is coupled; col. 4 lines 20-27).”

As to claim 8, Dapore teaches “[t]he method of claim 7 further comprising” “create a reduced frequency signal (FIG. 1 mixer 13; col. 3 line 64 through col. 4 line 1) and detecting the frequency of the reduced frequency signal (col. 2 lines 34-37; FIG. 1 FM detector 16; col. 3 lines 63-64; col. 4 lines 44-51), such that the frequency of the reduced frequency signal is related to the bandwidth of the amplifier (col. 2 lines 51-52 disclosing the oscillations generated by the amplifier; col. 4 lines 15-24 disclosing that oscillation is based on the amplifier itself).” 
Dapore discloses processing an oscillating amplifier output for frequency related testing (col. 2 lines 34-37; col. 4 lines 43-53) including downconverting the output frequency from the amplifier for the signal(s) to be tested (col. 3, lines 6-9), but does not expressly disclose “dividing the frequency of the oscillating amplifier output by a dividing value.”
Kassner discloses a method/device for determining rotational speed that includes a frequency divider system that divides an amplifier output frequency by a dividing value (FIG. 2 frequency divider 13 coupled to output of amplifier 12; [0044]-[0045]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Kassner’s disclosed signal processing using a frequency divider to divide frequency output from an amplifier with the self-test signal processing apparatus that includes an oscillating amplifier disclosed by Dapore, such that a frequency divider is included in Dapore’s signal processing sequence at the output of oscillating amplifier 12 and configured for dividing the amplifier output by a dividing value at such points as at the output of IF amplifier 15.  The motivation would have been to reduce the signal frequency to increase ease of signal detection as suggested by Kassner ([0045]).  Further motivation for this combination is disclosed by Schultheiss (US 2007/0202831 A1), which discloses a signal processing circuit for processing a high-frequency signal that includes a frequency divider following the IF processing stage to reduce the required sampling frequency (FIG. 1 frequency divider 140; [0028]-[0029]).

As to claim 12, Dapore teaches “[a] system for generating a signal that represents an amplifier's bandwidth (FIG. 1, col. 2 lines 34-43) comprising: 
a feedback system connected to the amplifier input and the amplifier output (FIG. 1 feedback circuit 21 coupled between the output and input of amplifier 12; col. 4 lines 12-20), the feedback system configured to provide feedback to the amplifier input to force the amplifier to oscillate at an oscillation frequency (col. 4 lines 12-20); and” 
“reduce the frequency of the amplifier output signal to create a reduced frequency signal (FIG. 1 mixer 13; col. 3 line 64 through col. 4 line 1) and provide the reduced frequency signal to test equipment (FIG. 1 output from mixer 13 output to microcomputer 31; col. 4 lines 28-53) configured to measure the frequency of the reduced frequency signal (col. 2 lines 34-37; FIG. 1 FM detector 16; col. 3 lines 63-64; col. 4 lines 44-51) such that the oscillation frequency represents the amplifier bandwidth (col. 2 lines 51-52 disclosing the oscillations generated by the amplifier; col. 4 lines 15-24 disclosing that oscillation is based on the amplifier itself).”
Dapore discloses processing the amplifier output for frequency related testing (col. 2 lines 34-37; col. 4 lines 43-53) including downconverting the output frequency from the amplifier for the signal(s) to be tested (col. 3, lines 6-9), but does not expressly disclose “a frequency divider system having an input connected to the amplifier output.”
Kassner discloses a method/device for determining rotational speed that includes a frequency divider system having an input connected to an amplifier output (FIG. 2 frequency divider 13 coupled to output of amplifier 12; [0044]-[0045]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Kassner’s disclosed signal processing using a frequency divider with the self-test signal processing apparatus disclosed by Dapore, such that a frequency divider is included in Dapore’s signal processing sequence at the output of amplifier 12 including such points as at the output of IF amplifier 15.  The motivation would have been to reduce the signal frequency to increase ease of signal detection as suggested by Kassner ([0045]).  Further motivation for this combination is disclosed by Schultheiss (US 2007/0202831 A1), which discloses a signal processing circuit for processing a high-frequency signal that includes a frequency divider following the IF processing stage to reduce the required sampling frequency (FIG. 1 frequency divider 140; [0028]-[0029]).
Regarding the recited “frequency divider system,” it should be noted that while Dapore discloses the characterization of the test equipment as being “configured to measure the frequency of the reduced frequency signal,” this feature is not positively recited as structural or functional limitation of the overall recited system.  Instead, “configured to measure the frequency of the reduced frequency signal” is a characterization of the “test equipment” that itself is not recited as part of the claimed system and therefore characterizes an intended use of the system, which is not given patentable weight.

As to claim 14, the combination of Dapore and Kassner teaches “[t]he system of claim 1 wherein the feedback system is configured to provide an in- phase or partly in-phase version of the amplifier output to the amplifier input as the feedback signal to force oscillation of the amplifier (Dapore: FIG. 1 + (i.e., positive) feedback circuit 21, col. 3 lines 13-26; col. 6 lines 38-40).”  

As to claim 15, the combination of Dapore and Kassner teaches “[t]he system of claim 1 wherein the oscillation frequency of the amplifier is determined by the amplifier's bandwidth (Dapore: col. 2 lines 51-52 disclosing the oscillations generated by the amplifier; col. 4 lines 15-24 disclosing that oscillation is based on the amplifier itself).”  

As to claim 16, the combination of Dapore and Kassner teaches “[t]he system of claim 1 further comprising a frequency detector configured to receive and determine a frequency of the reduced frequency signal (Dapore: FIG. 1 FM detector 16 and microcomputer 31, col. 4 lines 7-9 and lines 42-51, col. 5 lines 51-55), such that the frequency of the reduced frequency signal is related to the bandwidth of the amplifier (Dapore: col. 2 lines 51-52 disclosing the oscillations generated by the amplifier; col. 4 lines 15-24 disclosing that oscillation is based on the amplifier itself).”  

As to claim 17, the combination of Dapore and Kassner teaches “[t]he system of claim 1 further comprising a summing junction configured to combine the amplifier input and the feedback signal (Dapore: FIG. 1 input node to amplifier 12 forming junction between amplifier input node into which feedback circuit output is coupled; col. 4 lines 20-27).”  

As to claim 19, the combination of Dapore and Kassner teaches “[t]he system of claim 1 where in the feedback circuit comprises a combination of any passive elements, active elements, or both (Dapore: col. 3, lines 24-29; col. 7 lines 41-46).”

Claims 2, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dapore in view of Kassner as applied to claim 1 above, and further in view of Afzali-Ardakani (US 2010/0330687 A1).

As to claim 2, the combination of Dapore and Kassner teaches “[t]he system of claim 1” but does not expressly teach “wherein the amplifier is a transimpedance amplifier.”
Afzali-Ardakani discloses a high-sensitivity signal detector that includes a transimpedance amplifier within a oscillation circuit having an output to an FM demodulator (FIG. 10 TIA 1002, [0076]-[0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined the teachings of Afzali-Ardakani with the self-test signal processing apparatus disclosed by Dapore as modified by Kassner such that Dapore’s disclosed wideband amplifier 12 is a transimpedance amplifier.  The suggestion is provided by Afzali-Ardakani, which discloses using a high-bandwidth transimpedance amplifier for amplifying low amplitude signals with sufficient signal to noise ([0073] and [0076]). 

As to claim 13, the combination of Dapore and Kassner teaches “[t]he system of claim 1” but does not expressly teach “wherein the amplifier is a transimpedance amplifier.” 
Afzali-Ardakani discloses a high-sensitivity signal detector that includes a transimpedance amplifier within a oscillation circuit having an output to an FM demodulator (FIG. 10 TIA 1002, [0076]-[0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined the teachings of Afzali-Ardakani with the self-test signal processing apparatus disclosed by Dapore as modified by Kassner such that Dapore’s disclosed wideband amplifier 12 is a transimpedance amplifier.  The suggestion is provided by Afzali-Ardakani, which discloses using a transimpedance amplifier for amplifying low amplitude signals with sufficient signal to noise ([0073]). 

As to claim 18, the combination of Dapore and Kassner teaches “[t]he system of claim 1 wherein the system includes the amplifier (Dapore: FIG. 1 amplifier 12),” but does not expressly teach “the amplifier is a transimpedance amplifier.” 
Afzali-Ardakani discloses a high-sensitivity signal detector that includes a transimpedance amplifier within a oscillation circuit having an output to an FM demodulator (FIG. 10 TIA 1002, [0076]-[0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined the teachings of Afzali-Ardakani with the self-test signal processing apparatus disclosed by Dapore as modified by Kassner such that Dapore’s disclosed wideband amplifier 12 is a transimpedance amplifier.  The suggestion is provided by Afzali-Ardakani, which discloses using a high-bandwidth transimpedance amplifier for amplifying low amplitude signals with sufficient signal to noise ([0073] and [0076]). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dapore in view of Kassner as applied to claim 8 above, and further in view of Greene (US 2010/0013598 A1).

As to claim 9, the combination of Dapore and Kassner teaches “[t]he method of claim 8” and “the frequency of the oscillating amplifier output which determines the bandwidth of the amplifier (Dapore: col. 2 lines 51-52 disclosing the oscillations generated by the amplifier; col. 4 lines 15-24 disclosing that oscillation is based on the amplifier itself).”  As explained in the grounds for rejecting claim 8, the combination of Dapore and Kassner teaches detecting the frequency of an oscillating amplifier in which the amplifier output has been reduced using a frequency divider.  However, neither Dapore nor Kassner explicitly teaches that calculating the signal frequency includes “multiplying the frequency of the reduced frequency signal by the dividing value to calculate the frequency.”  
Greene discloses a multi-transceiver RFID reader system that includes multiplying the frequency of a reduced frequency signal (signal that has been frequency divided) such as by a integer or non-integer scalar for signal recovery ([0045] and [0047]).  It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Greene’s disclosed recovery of a desired signal frequency by using scalar multiplication of a frequency divided signal to have configured the apparatus disclosed by Dapore as modified by Kassner such that the signal recovery device (e.g., Dapore microcontroller 31 or Kassner control unit 8) is configured to multiply the reduced frequency signal by the dividing value to calculate frequency.  In addition to being substantially self-evident that to recover the frequency of signal that has been frequency divided by a factor requires multiplying the reduced frequency by the same factor, the combination is suggested by Xu (US 2013/0195224 A1), which explains that the division factor by which a signal downconverter becomes part of what defines the actual frequency ([0039]).

 Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dapore as applied to claim 7 above in view of Afzali-Ardakani (US 2010/0330687 A1).

As to claim 10, Dapore teaches “[t]he method of claim 7” but does not expressly teach “wherein the amplifier comprises a transimpedance amplifier.”
Afzali-Ardakani discloses a high-sensitivity signal detector that includes a transimpedance amplifier within a oscillation circuit having an output to an FM demodulator (FIG. 10 TIA 1002, [0076]-[0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined the teachings of Afzali-Ardakani with the self-test signal processing apparatus disclosed by Dapore such that Dapore’s disclosed wideband amplifier 12 is a transimpedance amplifier.  The suggestion is provided by Afzali-Ardakani, which discloses using a transimpedance amplifier for amplifier for amplifying low amplitude signals with sufficient signal to noise ([0073]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W BACA whose telephone number is (571)272-2507. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro V Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.B./Examiner, Art Unit 2863                                                                                                                                                                                                        
/SON T LE/Primary Examiner, Art Unit 2863